Title: C. W. F. Dumas to the Commissioners: A Translation, 19 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 19 June 1778
      
      Nulla dies sine linea. I had the honor to send you, by the last regular mail, the insidious article inserted in the Gazette de la Haie by Sir Joseph Yorke and the dispatch from Count de Degenfeld. On the 16th I sent the material that you found enclosed to Leyden. On the 17th the local gazeteer, by order of Baron de Reischach, envoy of the Court of Vienna, with bad grace, sang the following palinode: “We are required by a very good source to state that the article in our No. 71 concerning Mr. Lee, the American agent, was not furnished to us by the Court of Vienna or by any of its ministers” Next Tuesday there will be something else in the Leyden paper. As you can see, we are waging a small war here. We keep our hands in until the game begins.
      Today the Grand Facteur predicted that permission to present the treaty will arrive on Tuesday. I gathered that his House expects that it will produce a formal resolution on the part of those here at their next assembly. I hope so with all my heart, but I do not believe it. We are not in a position to be able or even to dare to attempt such an accomplishment. For us, the essential point to be achieved—and it surely will be—is to rid the ill-intentioned of any pretext for or hope of bringing the Republic to share any of their views and, in this respect, nothing could be better than the manner in which we are now proceeding.
      I will keep this until Tuesday.
      
      
       23 June
      
      The Grand Facteur’s prediction came to nothing. You will see, I told him, this treaty will be made public in the American and British ga­zettes with the result that my démarche with the Grand Pensionary will cease to have either merit or propriety. What can I tell you? he answered, the deed is done; we have written and cannot now go forward before receiving a reply; it may come on Friday.
      Today the Gazette de Leyde contained the following:
      “Through the efforts of the government our commerce has increased in the midst of our neighbors’ quarrels. For some time we have been made to conceive the hope of seeing it flourish more than ever if our town Ostende would become a port open to the Americans. This hope has been strengthened by the news of the arrival of an American agent at Vienna.”
      I am, gentlemen, with a very real respect, your very humble and very obedient servant
      
       D
      
      
      
       26 June
      
      This letter did not go out last Tuesday because, all things considered, its contents did not seem urgent enough not to wait for the next regular mail.
      I finally have permission to take the treaty to the Grand Pensionary and for him, and also our friend, to read it; but with the accompanying order that no one be given a copy of it. In addition, I was told that Mr. Franklin was apprised of all this and approved it fully.
      This morning someone told me that the Assembly of the Dutch States will meet in only 19 days. I will seek further information concerning this.
     